Case 1:18-cv-00224-IMK Document 1-1 Filed 12/17/18 Page 1 of 7 PagelD #: 7

SUMMONS
IN THE CIRCUIT COURT OF MONONGALIA COUNTY, WEST VIRGINIA

 

GERRI ANNE MEDLEY
AND
RUSSELL MEDLEY

PLAINTIFF(S)
CIVIL ACTION NO. 18-C-457
VS.
LOWE’S HOME CENTERS, L.L.C.
901 Venture Drive
Morgantown WV 26508

DEFENDANT(S)

TO THE ABOVE NAMED DEFENDANT(S):

 

IN THE NAME OF THE STATE OF WEST VIRGINIA,

You are hereby summoned and required to serve upon FRANK C. WALKER, Il, counsel! for
plaintiff(s), whose address is 3000 N LEWIS RUN ROAD, CLAIRTON, PA 15025 an answer, including
any related counter-claim you may have to the complaint filed against you in the above style civil action,
a true copy of which is herewith delivered to you. You are required to serve your answer within 30 days
after service of this summons upon you, exclusive of the date of service.

If you fail to do so, judgment by default will be taken against you for the relief demanded in the

complaint and you will be thereafter barred from asserting in another action any claim you may have

  

which must be asserted by counterclaim in the above style civil action
DATED: November 13, 2018 CY

“Deputy Clerk

EXHIBIT

1 ov
Case 1:18-cv-00224-IMK Document 1-1 Filed 12/17/18 Page 2 of 7 PagelD #: 8

or |

IN THE CIRCUIT COURT OF MONOGALIA COUNTY, WEST VIRGINIA
GERRI ANNE MEDLEY,

and RUSSELL E. MEDLEY, CIVIL ACTION
Plaintiffs, No. 1¢-c- 457

Vv.
LOWE'S HOME CENTERS, L.L.C.
Defendant.

MP T
AND NOW come Plaintiffs, GERRI ANNE MEDLEY and RUSSELL E. MEDLEY,
by and through their undersigned counsel and files the within Complaint against the

above captioned Defendants and in support thereof avers as follows:
|. Parties and Venue

1. Plaintiffs, Gerri Anne Medley (hereinafter referred to as “Plaintiff Wife”) and
Russell E. Medley (hereinafter referred to as “Plaintiff Husband’) are adult
individuals residing at 207 Patriot Lane, Morgantown, Monongalia County, West
Virginia 26508.

2. Defendant, Lowe's Home Centers, L.L.C., is a corporation, which maintains a
place of business at 901 Venture Drive, Morgantown, Monongalia County, West
Virginia 26508, and a corporate address at 1605 Curtis Bridge Road, Wilkesboro,
Wilkes County, North Carolina 28697.
Case 1:18-cv-00224-IMK Document 1-1 Filed 12/17/18 Page 3 of 7 PagelD #: 9

3. At all times relevant to this matter, Defendant owned, possessed, maintained,
occupied, and/or controlled the home improvement store located at 901 Venture
Drive, Morgantown, Monongalia County, West Virginia 26508, (hereinafter “the
premises’).

4. At all times relevant and material hereto Defendant acted by and through their
servants, employees, agents, representatives, assignees, subsidiaries, store
locations, and parent companies. .

5. Upon information and belief, Plaintiff Wife was lawfully upon the premises as a
business invitee. .

6. Jurisdiction and venue are proper in Monongalia County, West Virginia because

the incident in question occurred in Morgantown, West Virginia.
th. FACTUAL BACKGROUND

7. Paragraphs 1-6 are incorporated by reference as though set forth at length
herein. .

8. At all times relevant and material hereto there existed a dangerous, defective,
hazardous and unsafe condition on the premises, characterized as a hole in the
pavement of the parking iot.

9. On or about March 13, 2017, Plaintiff Wife was caused to trip and fall as a result
of the aforementioned dangerous, defective, hazardous, and unsafe condition
while walking in the parking lot of the premises, thereby sustaining severe and

serious injuries.
Case 1:18-cv-00224-IMK Document 1-1 Filed 12/17/18 Page 4 of 7 PagelD#: 10

COUNT |

NEGLIGENCE
(Gerri Anne Medley vs. Defendant)

10.Paragraphs 1-9 are incorporated by reference as though set forth at length

herein.

11.At all times aforesaid, Plaintiff Wife acted in a reasonable, careful and prudent

manner walking through the parking lot of the premises.

12. Defendant, through its agents, servants and/or employees, knew or should have

known by way of inspection, that the above-described actions created a

dangerous condition and unreasonable and unnecessary risk of harm.

13. Plaintiff Wife’s injuries were the direct and proximate result of the carelessness

and negligence of the Defendant, its agents, servants, employees and workers,

as follows:

In allowing and/or permitting a dangerous, unsafe, and hazardous
condition to exist on the premises;

In providing a premises that was unsafe for use;

Failing to inspect and warn of dangerous and unsafe condition;

In failing to. warn users, including Plaintiff Wife, regarding the dangerous
hazardous, unsafe and defective condition of the premises;

In failing to cordon off the dangerous condition or otherwise prevent
invitees of the premises from traversing by the dangerous, hazardous,
unsafe and defective condition; and,

In. failing to altogether eliminate the dangerous, hazardous, unsafe and

. defective condition from the premises.
Case 1:18-cv-00224-IMK Document 1-1 Filed 12/17/18 Page 5of7 PagelD#: 11

14.The incident was caused solely by the carelessness, negligence, and/or
recklessness of Defendant, through its agents, servants, employees and workers
and Plaintiff Wife’s injuries were in no manner due to any failure to act on the part
of Plaintiff Wife.

15. As a direct and proximate result of the conduct of the Defendant, through its
agents, servants, employees and workers, above-described negligent conduct,
Plaintiff Wife has suffered from the following serious, painful and debilitating
physical injuries some or all of which may be permanent:

a. Injuries to the bones, ligaments, tendons, vessels, nerves and tissues of
the left knee which required physical therapy;

b. Right ankle avulsion fracture off the tip of the distal fibula;

¢c. Bruises, contusions and other injuries in or about the nerves, muscles,
bones, tendons, ligaments, tissues and vessels of Plaintiff Wife's body;

d. Shock, nervous tension and anxiety; and,

e. Other serious injuries undetermined at the time of filing of this Complaint.

16. Plaintiff Wife claims damages for conscious pain, suffering, inconvenience, loss
of earnings and earning capacity, and enjoyment of life. |

17.By reason of injuries complained of Plaintiff Wife has suffered great physical
pain, suffering, agony, embarrassment, mental anguish and emotional distress.

18.As a result of said injuries, the general health, strength and vitality of Plaintiff
Wife has been impaired to her great loss and damage.
19. Plaintiff Wife has incurred significant expenses for medical care and

rehabilitation, all of which may continue into the future.
Case .1:18-cv-00224-IMK Document 1-1 Filed 12/17/18 Page 6 of 7 PagelD #: 12

20. Plaintiff Wife has also suffered loss of income and diminished earning capacity
and it is believed that this loss of income ad diminished earning capacity will .

continue into the future.

WHEREFORE, Plaintiffs demand judgment against Defendant together
with court costs, interest and such other and further relief as the Court may deem

just and equitable.

COUNT II
LOSS OF CONSORTIUM
(Russell E. Medley vs. Defendant)
21. Plaintiff incorporates by reference paragraphs 1 through 20 of this Complaint as
fully as though the same were set forth herein at length.
22.As a result of the negligence and carelessness of Defendant, Plaintiff Husband,
has been caused to suffer the following damages:

a, He has been and will continue to be required to expend large sums of
money for wife’s medical care, medical supplies, and medicine; and

b. He has been and will continue to be deprived of the services, assistance,
companionship and society of his wife.

WHEREFORE, the Plaintiffs demands for judgment against Defendant together with
court costs, interest and such other and further relief as the Court may deem just and
equitable.

Additionaily, the Plaintiffs requests that the Court award them compensatory and

punitive damages in an amount sufficient to compensate for past and future damages

 
Case 1:18-cv-00224-IMK Document 1-1 Filed 12/17/18 Page 7 of 7 PagelD #: 13

resulting from the injury with interest from the date of the injury until paid, court costs,
attorneys fees, and for other relief as the Court may deem appropriate.

THE PLAINTIFF REQUESTS A JURY TRIAL.

 
   
 
  

KWALKERLAW

By:

 

N. Lewis Run Road
Clairton, Pennsylvania 15025

frank@frankwalkerlaw.com

412.405.8556 (office)
412.202.9193 (fax)
